Citation Nr: 0303968	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
                                            
Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946, and from November 1948 to April 1949.  He died in 
August 1995, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of February 1996 
and March 1996, which denied service connection for the cause 
of the veteran's death.  In June 2001, the appellant appeared 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO. 


FINDINGS OF FACT

1.  The veteran, who had no established service-connected 
disabilities, died in August 1995 of metastatic colon cancer, 
with emphysema a contributory cause of death.    

2.  Colon cancer had its onset many years after service, and 
was not due to any incident of service.

3.  Emphysema began many years after service, and was not due 
to any inservice events, including inservice cigarette 
smoking.  

4.  Nicotine dependence was not of service onset.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Procedural Background

During the pendency of this appeal, there was a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA, and implementing regulations adopted 
in August 2001, redefined the obligations of VA with respect 
to the duty to assist, and impose a duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date, and thus applies to this appeal.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In brief, these provisions note that the VA is to notify the 
claimant of the evidence necessary to substantiate the claim, 
and of the respective obligations of the VA and the claimant 
to obtain different types of evidence.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, upon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA will also notify the claimant if it 
has been unable to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(d).  Further, VA will obtain 
a medical opinion or examination where necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c). 

The notification to the appellant of the denial of her claim 
in February 1996 and in March 1996 contained an explanation 
of the evidence relied upon, and the reasons her claim was 
denied.  In the statement of the case dated in June 1996, she 
was informed that VA would obtain federal government records 
identified by her, and other records for which she authorized 
release.  She was also informed that she would be notified if 
VA was unable to obtain any records identified by her, and 
that she was ultimately responsible for providing this 
evidence.  At a hearing before a hearing officer in October 
1996, the type of evidence needed to substantiate her claim 
and actions required on the part of the appellant to ensure 
such evidence was considered were discussed.  A supplemental 
statement of the case in July 1997 contained an explanation 
of the continued denial.  In April 1998 she was provided a 
letter informing her of the evidence and information 
necessary to substantiate her claim that inservice tobacco 
use contributed to the veteran's death.  In June 1998 and 
June 1999, she was provided a report of the status of the 
requests for medical records she had identified.  In August 
1999, she was informed of the evidence which VA had been 
unable to obtain, and told what she must do, if she wished 
such evidence to be considered.  She responded, in September 
1999, stating that some of the records were already on file; 
that some were no longer available; and that she would try to 
get the remainder.  A supplemental statement of the case in 
January 2000 informed her of the evidence which had been 
considered, the evidence which VA had been unable to obtain, 
and the reasons for the continued denial of her claim.  In 
June 2001, she presented testimony regarding her claim at a 
hearing before the undersigned, held at the RO.  In December 
2001, the Board requested an expert medical opinion in the 
case.  Expert medical opinions were received in January 2002 
and April 2002; copies were provided to the appellant's 
representative in April 2002, who forwarded copies to the 
appellant (according to a June 2002 statement from the 
representative).  The appellant requested a six-month 
extension of time to submit additional evidence, which was 
granted; additional evidence and arguments were received in 
December 2002.  

The file does not show that the appellant has been 
specifically informed of the VCAA.  Nevertheless, all 
relevant notification and assistance required by the VCAA has 
been provided, as detailed above.  In particular, the June 
1996 statement of the case, the October 1996 hearing 
transcript, letters dated in April 1998, June 1998, June 
1999, and August 1999, and the January 2000 supplemental 
statement of the case informed the appellant of the evidence 
necessary to substantiate her claim, and of the respective 
obligations of the VA and the appellant to obtain different 
types of evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Additional information regarding pertinent evidence, the 
applicable regulations, the evidence relied upon to decide 
the claims, and the reasons the claims were denied was 
provided in the notifications of the rating actions, the 
statement of the case, and the supplemental statements of the 
case.  The appellant testified at RO and Board hearings, 
identified records have been obtained to the extent 
available, and VA opinions have been obtained.  There is no 
reasonable possibility that further assistance would aid her 
in substantiating her claim.  Hence, the Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  Consequently, reviewing the claim on 
the merits at this time is not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Factual Background

The veteran served on active duty from August 1944 to March 
1946, and from November 1948 to April 1949.  

During his lifetime, the veteran had no established service-
connected disabilities.  According to the death certificate, 
the veteran died on August [redacted], 1995, at the age of 68 years.  
The cause of his death was cardiopulmonary arrest due to (or 
as a consequence of) metastatic carcinoma of the colon.  
Another significant condition noted to have contributed to 
the veteran's death but not resulting in the underlying cause 
of his death was emphysema.   

Service medical records pertaining to the veteran's first 
period of service, from August 1944 to March 1946, in the 
Navy, do not contain any pertinent history, complaints, or 
abnormal findings.  Chest X-rays in August 1945 and March 
1946 were normal.  His separation document noted his rate to 
be Seaman, Second Class.  

The veteran's examination for entrance into his second period 
of service, from November 1948 to April 1949, did not 
disclose any pertinent history, complaints, or abnormal 
findings.  In April 1949, he was hospitalized due to two 
episodes of sudden onset of unconsciousness during the past 
four months.  On the first episode, he had been unconscious 
about half an hour, with no other epileptic symptoms.  The 
second time, he had experienced lightheadedness, but had not 
lost consciousness.  On admission, it was noted that he 
smoked about a pack of cigarettes per day.  He reported an 
episode in 1946 in which he had become senselessly violent 
for about half an hour, with no recollection of the incident 
afterward, which was felt to have been an epileptic seizure.  
It was noted that he had not had any head injuries during 
that enlistment.  Although neurological findings were 
negative, an electroencephalogram was suggestive of epilepsy.  
A chest X-ray in April 1949 was normal.  It was recommended 
that the veteran be discharged from service.  He was 
discharged under a Certificate of Disability for Discharge in 
April 1949, which noted that his discharge was due to 
epilepsy, which did not exist prior to service, and was not 
aggravated by service.  

In January 1950, the veteran was hospitalized in a Naval 
hospital, for evaluation of sudden severe mid-epigastric 
pain.  He related that he had not had any epileptic episodes 
since service.  His habits were noted to be "not 
remarkable."  A chest X-ray was normal.  A gastrointestinal 
series did not disclose any organic pathology, and the final 
diagnosis was acute gastritis.  

In October 1984, the veteran was hospitalized in Vanderbilt 
University Hospital for evaluation of recent pneumonia, 
weight loss, and overall malaise.  He said that he had been 
told he had emphysema approximately 15 years earlier.  He had 
apparently quit his heavy smoking practice about seven months 
earlier but returned recently.  He said he had a seizure 
disorder with only two known episodes, in 1949 and again in 
1959.  He said he had smoked 1-2 packs of cigarettes per day 
for the last 15 years with intermittent efforts at quitting.  
Chest X-ray showed findings suggestive of chronic obstructive 
pulmonary disease.  There were also a few scattered calcified 
granuloma in the lungs and an ill-defined linear density, 
which may represent an area of atelectasis.  A barium enema 
was normal.  An electroencephalogram was consistent with a 
seizure disorder.  A rehabilitation services evaluation 
report noted he had a history of two seizures, the last one 
in 1957.  He had smoked 1-1/2 packs per day for the past 7 
years.  The discharge diagnoses were emphysema and 
psychosocial stress, with secondary diagnoses including 
tobacco abuse history of alcohol abuse, seizure disorder.  

Vanderbilt University Medical Center outpatient treatment 
records show that from January 1986 to May 1991, he was 
treated for a variety of complaints.  In September 1987, he 
sought advice for ways to decrease his smoking.  In March 
1988, it was noted that he would like to quit smoking.  He 
had stable chronic obstructive pulmonary disease, and 
continued to smoke 1-1/2 to 2 packs per day.  In June 1988, 
he reported increased smoking of 1 to 3 packs per day, 
stating that smoking was the way he relieved his anxiety.  
Decreasing his cigarette usage was discussed.  In January 
1990, he was noted to be short of breath, and acute 
bronchitis was diagnosed.  A chest X-ray disclosed 
emphysematous changes, with no evidence of acute pneumonitis.  
Chronic obstructive pulmonary disease was noted in May 1991.  

Records from Vanderbilt University Medical Center further 
show that the veteran was seen in March 1995 with a knot in 
his right lower abdomen.  A colonoscopy was consistent with 
carcinoma of the colon.  A computerized tomography (CT) scan 
disclosed emphysematous changes in the lungs.  An evaluation 
by K. W. Sharp, M.D., noted that the veteran reported a 
weight loss of 20 pounds over the past year.  He reported a 
history of smoking 2 or more packs per day for 50 years, and 
had a history of emphysema.  He also had a history of 
epilepsy, controlled with medication.  

The veteran was hospitalized in Vanderbilt University 
Hospital later in March 1995, where he underwent exploratory 
laparotomy with liver biopsy and ileocolostomy.  The hospital 
summary noted that the veteran had a history of chronic 
obstructive pulmonary disease, and a seizure disorder, and 
that he had smoked approximately 2 packs per day for 52 
years.  The laparotomy disclosed widely metastatic colon 
cancer with carcinomatosis, and the colon cancer was felt to 
be unresectable.  An experimental chemotherapy protocol was 
to be discussed after discharge.  

Outpatient follow-up records dated from April to June 1995 
include a medical oncology evaluation in April 1995 by D.  H. 
Johnson, M.D.  It was noted that in addition to his 
carcinomatosis, the veteran had many medical problems 
including severe chronic obstructive pulmonary disease.  A 
discussion with the veteran and his wife disclosed that their 
main concern was with his quality of life.  It was made clear 
to them that chemotherapy was neither curative nor likely to 
afford much in the way of palliation given his extensive 
disease and multiple other medical problems.  It was 
determined to offer no chemotherapy, although Megace, as a 
palliative treatment, was suggested.  He was referred to his 
family physician, Dr. Powers, who would oversee his 
palliative treatment.  

In an April 1995 letter to J. S. Powers, M.D., Dr. Johnson 
explained that the chemotherapy was not a curative treatment, 
and could, at best, provide a small measure of palliation in 
patients with symptoms clearly referable to cancer.  Given 
the veteran's multiple additional medical problems, he was 
not in favor of administering chemotherapy to the veteran.  
He recommended Megace to stimulate his appetite and improve 
his overall sense of well-being.  

Vanderbilt records show that on his final visit, in June 
1995, the veteran was noted to be overall doing extremely 
well.  He had reasonable pain control, but complained of 
constipation.  

In January 1997, the National Personnel Records Center (NPRC) 
informed VA that the extent to which the veteran was exposed 
to asbestos during his Naval service could not be determined.  
It was highly probable that asbestos products were used to 
insulate heated surfaces during that time.  It was noted that 
the veteran's occupation was seaman, and that the probability 
of exposure to asbestos was minimal.  

J. S. Powers, M.D., wrote, in a letter dated in August 1997, 
that the veteran had a long history of emphysema with poor 
functional status related to heavy cigarette smoking 
throughout his life from age 17, and continuing until his 
demise.  Dr. Powers noted that it was the veteran's feeling 
that he began smoking at an early age while during military 
service, and that this habit was continued.  The resulting 
heavy smoking and emphysema seriously impaired his lifestyle.  
Dr. Powers opined the emphysema contributed to the 
malnutrition and weakness, which lead to his demise.  

In June 2001, the appellant testified at a hearing before the 
undersigned.  She said that the veteran told her he had begun 
smoking in service.  When she met him in 1965, he was a heavy 
smoker.  She also said that he was exposed to asbestos every 
day while in the Navy, due to living in asbestos-lined 
Quonset huts.  She said he had tried on numerous occasions to 
quit smoking.  She disputed the report that he had been 
smoking for 52 years; rather, she said that he had been an 
addicted smoker since 1952.  

In January 2002, the Board obtained an expert medical opinion 
from a VA physician.  With respect to the question as to 
whether the veteran suffered from nicotine dependence, the 
doctor noted that the veteran had joined the military at the 
age of 17, and was on active duty for two years.  He rejoined 
the military at the age of 20 to 21.  According to the 
veteran's widow, the veteran did not smoke prior to joining 
the military.  The doctor noted that elsewhere in the medical 
records, at the time of the discovery of colon cancer, it was 
noted that he had been smoking for 52 years, which would be 
prior to service.  He noted that if he started smoking in 
1952, as the appellant had stated, that would have been 
following service.  The medical record indicated that he had 
tried repeatedly to stop smoking and consistently failed.  He 
was totally unable to quit.  He exhibited symptoms of 
nicotine dependence of increase of use over time, being 
unable to cut down or quit smoking, and continuing to smoke 
despite ill health.  The doctor opined that the veteran met 
the criteria for nicotine addiction, and nicotine dependence 
was the diagnosis.  The doctor said it was not possible from 
the record to completely determine when he started smoking.  

The author of this opinion also noted that the veteran 
apparently sustained a significant head injury in service and 
subsequently developed a seizure disorder for which he had to 
take Dilantin for the rest of his life.  The doctor opined 
that the head injury could have caused brain damage that 
could have decreased his ability for impulse control, 
contributing significantly to his inability to quit smoking 
despite the adverse affect on his health.  The head injury 
sustained during military could have contributed to his 
inability to quit smoking.  

An additional expert opinion was received from another 
physician in April 2002, addressing the questions of whether 
inservice smoking caused emphysema, and whether emphysema 
contributed to cause the veteran's death.  This opinion 
concluded that the emphysema could not have developed due to 
inservice smoking of cigarettes alone; rather, it developed 
due to cumulative smoking.  This was based on an estimated 3-
pack years of smoking during service, and a total 75 pack-
year history of smoking by the time of his death, based on an 
estimate of an average of 1-1/2 packs per day for 50 years.  
The doctor felt it was extremely unlikely that the veteran 
would have developed emphysema had he only smoked during the 
three years of service.  The doctor also concluded that 
emphysema did not contribute substantially or materially to 
death.  However, because of his diagnosis of emphysema, he 
would have gone into pulmonary arrest sooner than an 
individual without an underlying lung disease, therefore, the 
emphysema would have accelerated his death.  

In her December 2002 response to the foregoing medical 
opinions, the appellant submitted additional medical 
evidence, including service medical records not previously 
considered.  In particular, records of the 
electroencephalogram and a neuropsychiatric report, both 
dated in March 1949, were not previously of record.  
According to the electroencephalogram request, there was no 
known head injury.  Three episodes, or "spells" had 
occurred, the first on November 28, 1948, during morning 
muster (five days after his entrance onto active duty); the 
second in February 1949, and the third in March 1949; the 
latter episode consisted of generalized convulsions.  The 
electroencephalogram was consistent with mild epileptic 
disorder.  Also received was a neuropsychiatric report dated 
in March 1949, which resulted in a conclusion that the 2 
episodes of loss of consciousness were likely psychogenic.  
It was noted that the electroencephalogram did not provide 
definite evidence of epilepsy, and all other examinations had 
been normal; in addition, he had been under some degree of 
emotional stress for the past year.  Subsequently, he was 
hospitalized for a medical discharge.  

She also submitted an additional statement from Dr. Powers, 
who wrote, in May 2002, that the veteran began smoking in 
1944 at the age of 17, while in the military, and had reached 
two packs per day by 1952.  

C.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly, with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected condition may be considered a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to an extent that would render 
the veteran materially less capable of resisting the effects 
of another condition which was the primary cause of death, or 
if a service-connected condition has a material influence in 
accelerating death.  See 38 C.F.R. § 3.312(c)(3) and (4).  

During his lifetime, the veteran had no established service-
connected disabilities.  According to the death certificate, 
the veteran died on August [redacted], 1995, at the age of 68 years.  
The cause of his death was cardiopulmonary arrest due to (or 
as a consequence of) metastatic carcinoma of the colon.  
Another significant condition noted to have contributed to 
the veteran's death but not resulting in the underlying cause 
of his death was emphysema.   

The evidence does not show that the principal cause of the 
veteran's death, metastatic cancer of the colon, was present 
within a year after service, nor does the appellant so 
contend.  Rather, she contends that the veteran started 
smoking in service, developed a habit he was unable to quit, 
and, as a result, developed emphysema, which contributed to 
cause his death.  She also contends that the veteran was 
exposed to asbestos during his service in the Navy, and that 
this also contributed to his death.  She also asserts that he 
sustained a head injury during service, which resulted in 
epilepsy, which in turn contributed to his nicotine 
addiction.  

Current law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service; however, this law is only applicable 
to claims filed after June 9, 1998, and, as the appellant 
filed her claim prior to that date, is inapplicable to this 
case.  38 U.S.C.A. § 1103 (West Supp. 2002); 38 C.F.R. 
§ 3.300 (2002).

Under the legal authority in effect for this claim, service 
connection may be granted for disease resulting from tobacco 
use in the line of duty during active service.  VAOPGCPREC 2-
93 (Jan 13, 1993).  In addition, if the veteran develops 
nicotine dependence during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  The presence of nicotine dependence is a medical 
question.  Davis v. West, 13 Vet.App. 178, 184 (1999).  

According to an April 2002 medical opinion, emphysema did not 
contribute substantially or materially to cause the veteran's 
death, but it accelerated death.  This conclusion is 
supported by the death certificate, which listed emphysema as 
a contributing cause of death, and other statements of Dr. 
Powers.  However, the April 2002 opinion also concluded the 
veteran's emphysema did not result from his inservice 
smoking; indeed, that he would have been unlikely to have 
developed emphysema had he only smoked during service.  Thus, 
the evidence establishes that inservice smoking, alone, did 
not cause emphysema.  

The January 2002 opinion noted that the veteran met the 
criteria for nicotine addiction during his lifetime.  
However, that opinion did not conclude that nicotine 
dependence was of service onset.  Instead, the opinion, 
pointing to inconsistent evidence regarding the onset of the 
veteran's smoking, concluded that when the veteran began 
smoking could not be determined, based on the evidence.   

This evidence shows that in an April 1949 service medical 
record, the veteran reportedly smoked a pack a day.  His 
surviving spouse asserts that he did not smoke prior to 
service, and that he began smoking during his first period of 
service, while in the Navy.  However, she also states that he 
did not become addicted to cigarettes until 1952, which was 
after service, and the issue for consideration is when 
nicotine dependence became manifest.  See Davis, supra.  Both 
of these statements, however, are based on her recollection 
of what the veteran told her, since she did not meet the 
veteran until 1965.   

The records of the veteran's treatment from 1984 to 1995 
contain numerous references to the veteran's history of heavy 
smoking, but do not provide a consistent history of the date 
of onset of his smoking, and contain only one mention-of a 
50-year history of smoking reported in March 1995-which 
would place the onset during service.  Further, the evidence 
does not show the disorder nicotine dependence in service.  
In this regard, the diagnostic factors listed in the January 
2002 opinion, specifically, increase of use over time, being 
unable to cut down or quit smoking, and continuing to smoke 
despite ill health, are not indicated to have been present 
during service.  

Dr. Powers' statement dated in May 2002, in which he relates 
the onset of the veteran's smoking to service in 1944, is 
apparently based on what he was told by the veteran or the 
appellant, since there is no evidence that Dr. Powers treated 
the veteran until many years after service.  Further, while 
Dr. Powers' actual clinical records show numerous discussions 
of the veteran's smoking, they do not contain any record 
linking the onset to service.  The May 2002 statement, based 
solely on history, without any specific medical comment by 
the doctor, is of little probative value.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995) (A doctor's statement of 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence); Swann v. Brown, 5 
Vet.App. 231, 233 (1993) (The Board is not bound to accept 
medical opinions based solely on history provided by the 
veteran).  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  The evidence of inservice onset of 
nicotine dependence is too speculative and inconclusive to 
place the evidence in equipoise.  Thus, the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, based on inservice smoking 
or inservice onset of nicotine dependence.  

With respect to the appellant's contentions regarding the 
head injury in service, the Board notes that the 
contemporaneous evidence does not show the presence of a head 
injury in service; rather, the absence of a head injury was 
specifically noted on two occasions in the work-up of the 
veteran's seizure disorder.  This evidence far outweighs 
statements made decades after service, asserting that the 
veteran had a head injury during service.  

Regarding the contention that the veteran was exposed to 
asbestos during service, which contributed to cause his 
death, the Board notes that the NPRC, while unable to rule 
out exposure to asbestos, concluded that such exposure was 
unlikely.  Moreover, the numerous chest X-rays of record do 
not disclose any evidence of asbestosis, or other residuals 
of asbestos exposure.  The appellant's statement that her 
husband told her he had lived in asbestos-insulated Quonset 
huts, and was exposed to asbestos fibers as a result, is far 
too removed from the events in question to weigh 
significantly against such evidence.   

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

ORDER

Service connection for the cause of the veteran's death is 
denied.



___________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

